DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-7 of US Patent No. 11,102,352. Since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Although, the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent. As an example, the pending application claim includes similar language as claim 1 of the patent claims except: “…alternating operation of the user interface between at least two modes during the communication session, wherein the at least two modes are speakerphone mode and handset mode, during handset mode the end user holds a user device up to the end user's face, wherein the voice channel is held open in any of the at least two modes, wherein a speakerphone function on the voice channel is disabled when a user interface sensor detects that the end user raises the user interface up to the end user's face, further wherein the data channel is disabled when the user interface sensor detects use of handset mode.” Claims 2-20 are rejected for similar reasons.
Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963). In re Van Ornum and Stang, 214 USPQ 761.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konig et al. (US Pub 2019/0037077).
Regarding claim 1, Konig discloses a method for real-time multi-channel interaction, comprising:
initiating a real-time communication session between a customer service representative (CSR) and an end user (para 0111);
using multi-channel communication between the CSR and the end user, wherein the multi-channel communication includes at least one voice channel and at least one data channel (para 0111-0112), wherein the at least one data channel is capable of receiving communication inputs from the end user through a user interface and generating communication outputs to the end user (para 0113 and fig 9); and
while maintaining the end user and the CSR on the at least one voice channel, performing a plurality of actions through the at least one data channel, the plurality of actions including:
presenting information to the end user via the user interface (para 0113 and fig 9);
receiving a communication input from the end user through the dynamic user interface (para 0113 and fig 9);
analyzing the received communication input with an interaction engine using a set of analytics rules to generate a communication output (para 0113 and fig 9);
presenting the communication output to the end user via the user interface (para 0113 and fig 9);
allowing the end user to confirm the accuracy of the presented communication output via the user interface (para 0113 and fig. 9 - “The user may also be presented with options to confirm selection of the package or to go back to the previous screen and review other options, giving the user the ability to browse information related to the verbal interaction with the agent as the interaction is occurring”);
transmitting, via the user interface, a request from the end user to modify the presented communication output (fig. 9 – such as hitting cancel on the previously selected plan and going back to the previous screen);
receiving, at the interaction engine, the request to modify the communication output from the user interface (fig. 9 – such as hitting cancel on the previously selected plan and going back to the previous screen);
allowing the end user to interact with the CSR to modify the presented communication output displayed on the user interface through the maintained at least one voice channel (para 0113 – user is on voice call with the CSR while using the app); and
displaying the modified communication output to the end user via the user interface, based on the interaction between the CSR and the end user (fig. 9 – for example, displaying the first screen of fig 9 and user can select a new plan).
Note: this is similar to Applicant’s instant example of choosing seats at a venue as show in Fig. 4A
Regarding claim 7, Konig discloses wherein the information is also presented to the user using audio through the voice channel (para 0113 – verbal interaction with agent).
Regarding claim 8 and 15, see rejection of claim 1.
Regarding claim 14, see rejection of claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 9-11, 13, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Konig et al. (US Pub 2019/0037077) in view of Ingalls, Matt (US Pub 2013/0260834).
Regarding claim 2, Konig discloses a method for real-time multi-channel interaction.
Konig does not disclose the method further comprising alternating operation of the user interface between at least two modes during the communication session.
Ingalls discloses the method further comprising alternating operation of the user interface between at least two modes during the communication session (para 0018 and 0020).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Konig with the teachings of Ingalls in order to improve user experience by having the user be able to hear on speakerphone when the phone is not next to the face.
Regarding claim 3, Ingalls discloses wherein the at least two modes are a speakerphone mode and a handset mode session (para 0018 and 0020).
Regarding claim 4, Ingalls discloses wherein the handset mode is activated when the end user holds a user device up to the end user's face (para 0018 and 0020).
Regarding claim 6, Ingalls discloses wherein the voice channel is held open in all of the at least two modes (para 0018 and 0020).
Regarding claim 9 and 16, see rejection of claim 2.
Regarding claim 10 and 17, see rejection of claim 3.
Regarding claim 11 and 18, see rejection of claim 4.
Regarding claim 13 and 20, see rejection of claim 6.


Allowable Subject Matter
Claims 5, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/           Primary Examiner, Art Unit 2652